Citation Nr: 1529817	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from September 1965 to September 1968.  The Veteran died in April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Pension Management Center.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, VA and private treatment records, the September 2013 VA medical opinion, and the December 2013 Statement of the Case (SOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran was exposed to herbicides, as well as engine exhaust and chemicals, to include benzene, while serving aboard the USS Kearsarge (CVS-33) from 1965 to 1968. She asserts such caused his death, listed on his April 2006 death certificate as malignant glioblastoma, due to or as a consequence of seizures, due to or as a consequence of diabetes mellitus, with hypertension as a contributing factor. 

In a December 2010 response, the Defense Personnel Records Information Retrieval System (DPRIS) reported that review of the 1966 command history for the USS Kearsarge was silent for docking in, travelling the inland waterways of, or personnel stepping ashore of the Republic of Vietnam. DPRIS confirmed the vessel's locations in 1966, to include:  Sasebo, Japan; Yankee Station in the Gulf of Tonkin; Subic Bay, Republic of the Philippines; the Philippines Operations area west of Luzon; and Port Swettenham, Malaysia. 

It does not appear, however, that DPRIS was requested to provide such information as to the time periods outside of 1966, during which the Veteran was aboard the USS Kearsarge. His service personnel and treatment records indicate that the Veteran was also aboard the USS Kearsarge in 1965, 1967, and 1968. On remand, the AOJ should request a command history review from DPRIS, which includes review of the deck logs, for the USS Kearsarge in the years 1965, 1967, and 1968, as DPRIS submitted for the year 1966. 

The Board notes here that while the appellant does not assert that the Veteran was on the landmass of the Republic of Vietnam, and that his herbicide exposure came from cleaning up spills and handling helicopters and jets that were contaminated with herbicides; any outstanding evidence as to the USS Kearsarge's locations and duties in 1965, 1967, and 1968 is relevant evidence in the current appeal and should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact DPRIS and request review of the command history, including review of the deck logs, for the USS Kearsarge, for the years 1965, 1967, and 1968, for evidence of herbicide exposure. 

2. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record. If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental SOC and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




